        Case 2:20-cv-01496-DB Document 11 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    TRAVELL C. HOLMES,                                  No. 2:20-cv-1496 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    DAVID BAUGHMAN, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

17   appointment of counsel. Plaintiff explains that he has mental health issues, has difficulty

18   understanding the court’s orders, and feels that he is not being provided help at the prison.

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
         Case 2:20-cv-01496-DB Document 11 Filed 12/17/20 Page 2 of 2


 1   establish exceptional circumstances that would warrant a request for voluntary assistance of

 2   counsel.

 3            In the present case, this court is unable to determine the likelihood that plaintiff might

 4   succeed on the merits of his claims because plaintiff has not yet stated any claims cognizable

 5   under 42 U.S.C. § 1983. At this juncture, the appointment of counsel is premature.

 6            Plaintiff states he does not understand the court’s screening order and what is required of

 7   him. The court will attempt to simplify that order here. This court found that plaintiff was

 8   attempting to state claims for deliberate indifference to his serious medical needs. The problem

 9   this court found with plaintiff’s allegations is that they did not show that each defendant was

10   deliberately indifferent. Therefore, in order to state claims against the defendants, plaintiff must

11   describe specifically the following: (1) how each defendant knew about plaintiff’s medical

12   problem; (2) what each defendant did or should have, but did not, do; and (3) how each

13   defendant’s actions or inactions caused plaintiff further significant injury or unnecessary pain. In

14   his amended complaint, plaintiff must describe facts that address each of these three issues.

15            In recognition of the difficulties plaintiff faces in preparing an amended complaint, this

16   court finds it appropriate to give plaintiff additional time to do so. Plaintiff’s amended complaint

17   was due to be filed December 2, 2020. This court will give plaintiff an additional 60 days to file.

18            Accordingly, IT IS HEREBY ORDERED that

19            1. Plaintiff’s motion for the appointment of counsel (ECF No. 10) is denied.

20            2. On or before February 2, 2021, plaintiff shall file a first amended complaint as
21   described in the court’s screening order and herein. If plaintiff fails to file a timely amended

22   complaint, this court may recommend this action be dismissed.

23   Dated: December 16, 2020

24

25
     DLB:9/DB/prisoner-civil rights/holm1496.31
26
27

28
                                                         2
